Citation Nr: 0008024	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for necrotizing fasciitis due to treatment 
at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1970.

This appeal arose from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing his case.



FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability, necrotizing 
fasciitis, as a result of treatment at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for necrotizing fasciitis due 
to treatment at a VA facility is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115, S.Ct. 552 
(1994), but see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999)(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

The veteran has claimed that he had developed necrotizing 
fasciitis several days after he entered the VA hospital.  He 
also asserted that he had been told by the physicians at this 
facility that he had contracted this infection during his 
hospitalization, but that none of them would provide a 
written statement because of his claim for compensation.  
Finally, he averred that it was possible that he had 
contracted the infection from the numerous blood transfusions 
needed to treat his gastrointestinal bleeding.

In the instant case, the veteran was admitted to a VA 
facility on February 26, 1997, suffering from a massive 
gastrointestinal bleed.  He also complained of leg pain; a 
bruise on the left lower extremity was noted.  This area was 
described as a small area of erythema just above the left 
ankle.  Over several hours, it spread to cellulitis involving 
the lower part of the leg and then subsequently developed 
some evidence of necrotic skin on the lower part of the leg, 
which progressed to the medial thigh.  This was accompanied 
by bullous lesions and yellow drainage.  A consultation with 
Plastic Surgery confirmed the suspicion of necrotizing 
fasciitis, and he was taken to the operating room on an 
emergent basis on the 27th, where the affected skin was 
debrided.  It was commented that permission for treatment was 
obtained from the veteran's mother after the risks involved 
had been explained (including amputation and death), since he 
was confused and disoriented.  Following his initial surgery, 
he underwent Psoas muscle rotational coverage of exposed bone 
on March 12, 1997 and a split thickness skin graft on March 
28, 1997.  The objective records contain no indication of any 
complications following any of the surgical procedures.  By 
his discharge from the hospital on April 8, 1997, there was 
no evidence of infection.

On June 27, 1997, the veteran was admitted after his sister 
found him at home, extremely lethargic.  He indicated that he 
had ingested Meurotin, Ativan and one pint of Vodka about one 
hour prior to his arrival.  He reported that he had chronic 
lower extremity pain and narcotic use over the past several 
years, which was worse following his recent bout with 
necrotizing fasciitis.  A nasogastric tube was placed and he 
was lavaged in the emergency room.  No pill fragments were 
obtained; he was then given activated charcoal via his 
nasogastric tube.  The evaluation of his left lower extremity 
revealed an extensive surgical wound, status post flap and 
debridement, with no active drainage.  He also had three 
scattered areas of black, necrotic tissue in the wound and 1+ 
edema of the dorsal foot.  He was noted to be too intoxicated 
to provide a good medical history.  Plastic Surgery was 
consulted concerning his left lower extremity and it was felt 
that debridement was not necessary at that time.  He was 
scheduled for outpatient range of motion exercises of the 
left knee and ankle, as well as whirlpool baths for his open 
wounds three times per week.  He was discharged later that 
day in the care of his mother.

No further evidence concerning the veteran's left lower 
extremity was submitted.

In order to establish a well grounded claim pursuant to the 
provisions of 38 U.S.C.A. § 1151, the following must be 
established:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).

Initially, a review of the evidence of record does not 
contain medical evidence of a current disability.  The 
veteran has submitted no medical evidence subsequent to July 
1997 which shows the existence of any current disability.  
Moreover, there is no evidence which shows that the 
necrotizing fasciitis successfully treated by the VA hospital 
from February to April 1997 was incurred as a result of the 
VA hospitalization.  On the contrary, this condition was 
noted on the day that he was admitted to the VA facility; he 
underwent surgery the following day.  Therefore, the 
objective evidence suggests that this infection existed at 
the time that he was admitted to the VA hospital.  The 
diagnosis of this condition was merely coincidental with his 
admission, not caused by it.  Since there is no evidence of 
an asserted injury or disease during the hospitalization or 
of a current disability, the question of a nexus between the 
two has been rendered moot.  

While the veteran has asserted that he developed this 
condition in the hospital or as a result of the blood 
transfusions that he received, he is not competent, as a 
layperson, to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
did submit an excerpt from American Family Physician, 
entitled Necrotizing Fasciitis: A Diagnostic Challenge, as 
well as some excerpts from articles on the internet.  These 
indicated that are many predisposing factors to the 
development of necrotizing fasciitis, to include an inciting 
injury which disrupts the integrity of the skin, including 
minor cuts, burns, injection drug use, surgical procedures 
and insect bites.  Noninvasive injuries, such as blunt 
trauma, may also be a predisposing factor, as are diabetes 
mellitus and arterial insufficiency.  Occasionally, the 
specific inciting event may not be identified.  However, 
these articles do not indicate that the veteran's necrotizing 
fasciitis resulted from his period of VA hospitalization.  
Generic medical articles or treatises regarding a possible 
causal link cannot, by themselves, satisfy the nexus element 
of a well grounded claim.  See Sacks v. West, 11 Vet. App. 
314 (1998).  

In conclusion, it is found that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for necrotizing 
fasciitis as the result of VA hospitalization is not well 
grounded.


ORDER

A well grounded claim not having been submitted, compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
necrotizing fasciitis as the result of VA hospitalization is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

